Citation Nr: 1711436	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  06-00 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to February 17, 2011, and in excess of 20 percent on and after February 17, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified before the Board at a travel hearing in February 2013.  The claim was remanded in April 2013, December 2013, and August 2014 for additional development.  


FINDINGS OF FACT

1.  Prior to February 17, 2011, the Veteran's bilateral hearing loss was manifested by no more than auditory acuity level II in the left ear, and auditory acuity level V in the right ear.

2.  Since February 17, 2011, the Veteran's bilateral hearing loss was manifested by no more than auditory acuity level V in the left ear, and auditory acuity level VI in the right ear.


CONCLUSIONS OF LAW

1.  Prior to February 17, 2011, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2016).

2.  Since February 17, 2011, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that there has been substantial compliance with the previous remands.  The RO requested that the Veteran submit the necessary medical release to allow the RO to contact the Veteran's private audiologist for clarification of a 2006 hearing test.  The Veteran did not provide the requested release, nor did the Veteran otherwise obtain the requested information.  In October 2016, a VA examiner reviewed the 2006 private record and provided an opinion that sufficiently answered the query of the remand directives such that further development is no longer needed.  With regard to the directive requesting that the RO explain why it had not contacted the Veteran's private audiologist, the Board finds that the above development cures any defect that might have existed with regard to the VA's duty to assist, that the Veteran has been provided notice that the VA had not directly contacted that provider, and that adjudicating the claim at this time does not prejudice the Veteran.

The Veteran contends that his bilateral hearing loss is more severe than is contemplated by the current ratings.  The Veteran's service-connected bilateral hearing loss is rated as 10 percent disabling prior to February 17, 2011, and as 20 percent disabling thereafter, under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  Here, the Veteran's hearing loss meets this standard, thus both tables will be utilized.

Turning to the evidence of record, on March 2005 VA examination, the audiologist concluded that the Veteran's right ear hearing was within normal limits, and that although there was hearing loss in the left ear, such results were considered to be unreliable and thus were not reported.  However, in November 2005, the Veteran underwent a VA audiology consultation that demonstrated the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
55
60
70
LEFT
40
50
60
60
65

The pure tone threshold average in the right ear was 60 in the right ear and 59 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Under Tables VI and VII, an auditory acuity level of II in the right ear and II in the left ear meet the criteria for a 0 percent rating.  Under Tables VIA and VII, an auditory acuity level of IV in the right ear (based upon the exceptional pattern) and level II in the left ear meets the criteria for a 0 percent rating.

An August 2006 private audiological record showed the following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
75
85
LEFT
45
50
65
70
70

The pure tone threshold average in the right ear was 71 in the right ear and 64 in the left ear.  However, as explained by the October 2016 VA examiner, it is unlikely that the Maryland CNC was used to obtain speech recognition scores at this visit.  Thus, these results are not sufficient for rating purposes based upon the criteria, as Maryland CNC testing is necessary for the left, non-exceptional ear.

On December 2006 VA examination, pure tone threshold testing was as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
65
70
LEFT
45
50
70
65
65

The pure tone threshold average in the right ear was 65 in the right ear and 63 in the left ear.  Speech audiometry revealed speech recognition ability of  96 percent in the right ear and of 92 percent in the left ear.  Under Tables VI and VII, an auditory acuity level of II in the right ear and II in the left ear meet the criteria for a 0 percent rating.  Under Tables VIA and VII, auditory acuity levels of V in right ear (based upon an exceptional pattern), and II in the left ear, meets the criteria for a 10 percent rating.

On October 2009 VA examination, pure tone threshold testing was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
65
70
LEFT
40
50
65
65
65

The pure tone threshold average in the right ear was 64 in the right ear and 61 in the left ear.  Speech audiometry revealed speech recognition ability of  92 percent in the right ear and of 92 percent in the left ear.  Under Tables VI and VII, an auditory acuity level of II in the right ear and II in the left ear meet the criteria for a 0 percent rating.  Under Tables VIA and VII, auditory acuity levels of V in right ear (based upon an exceptional pattern), and II in the left ear, meets the criteria for a 10 percent rating.

On February 2011 VA examination, pure tone threshold testing was as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
70
75
LEFT
45
55
70
65
65

The pure tone threshold average in the right ear was 68 in the right ear and 64 in the left ear.  Speech audiometry revealed speech recognition ability of  96 percent in the right ear and of 92 percent in the left ear.  Under Tables VI and VII, an auditory acuity level of II in the right ear and II in the left ear meet the criteria for a 0 percent rating.  However, under Tables VIA and VII, auditory acuity levels of V in both ears meets the criteria for a 20 percent rating.

On June 2013 VA examination, pure tone threshold testing was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
75
70
LEFT
50
55
75
70
65

The pure tone threshold average in the right ear was 70 in the right ear and 66 in the left ear.  Speech audiometry revealed speech recognition ability of  88 percent in the right ear and of 92 percent in the left ear.  Under Tables VI and VII, an auditory acuity level of II in the right ear and II in the left ear meet the criteria for a 0 percent rating.  However, under Tables VIA and VII, auditory acuity levels of V and VI meets the criteria for a 20 percent rating.

The Board notes that although a VA examination has not been obtained since June 2013, it is significant that the Veteran has not stated that his hearing loss has worsened in severity since the time of that examination.  The records, to include VA treatment records dated until December 2016, do not suggest that the Veteran's hearing loss has worsened in severity such that a new VA examination would be indicated in this case.

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, increased ratings for bilateral hearing loss must be denied.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA reports of record, as a whole, reflect the Veteran's own report of the functional impact of his hearing loss.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.   It has been consistently stated that the Veteran's functional loss results in having to use hearing amplification and requires that he adjust noise levels, such as turning up the television.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his bilateral hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical examiners who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated 

The Board finds that a claim for a TDIU has not been raised by the record.  Significantly, in July 2013, a VA examiner opined that the Veteran's hearing loss disability did not prevent him from gainful employment.

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  The rating codes consider loss of hearing at various levels, but the Veteran's hearing impairment is not severe enough to meet the criteria for a higher rating.  The VA examination reports show that the Veteran's hearing loss results in elevated pure tone thresholds, difficulty hearing speech and reduced speech recognition ability.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  The Board has also considered any related functional loss, but finds that the Veteran's loss of hearing is fully considered under the relevant criteria.  He does not exhibit other symptoms outside of the rating criteria.  Thus, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations of the Veteran's multiple disabilities are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.





	(CONTINUED ON NEXT PAGE)




ORDER

Prior to February 17, 2011, a rating in excess of 10 percent for bilateral hearing loss is denied.

Since February 17, 2011, a rating in excess of 20 percent for bilateral hearing loss is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


